Title: From John Adams to John Quincy Adams, 1 August 1813
From: Adams, John
To: Adams, John Quincy



My dear Son,
Quincy August 1. 1813.

I congratulate you on the new acquaintences you have made. Madam de Stael and Sir Francis D’Ivernois are illustrious personages who will make a figure in history; a more splendid figure, that I can expect; or even than you can hope.
Madam I never had the honor to see. With her handsome Lord I have enjoyed many a diplomatic dinner sometimes at his own hotel, and if I was not mistaken he had handsome talents, as well as an handsome face and figure. I had a Tete a tete with him and remember more of observation, than almost any other Ambassador.
“Madame Adams a infinement d’Esprit et Mademoiselle la peau d’une Ange” this was one; another was “Qu’est que c’est que L’Europe? C’est une refraine d’honeurs? You may easily imagine that these sentiments were so consentaneous to my own, that it is no wonder I remember them at an age when a million others of all characters are forgotten. I should be glad to know whether the Baron De Stael still lives, or when or where he died.
Sir Francis D’Ivernois’s feelings of the title of Doctor, I can easily conceive by my own. I dined once in state in Phanfuel Hall, I  Allen the Sheriff, bauled out to me “Doctor Adams”! Pray Mr Sheriff said I do not call me Doctor; call me Potterary. This was ten or a dozen years ago, and I have never been since called Doctor by Man Woman or child. Now if I recollect some old deffinition of friendship “Idem sentire” &c I think Sir France and I, in this one point, are perfect friends. Your Great Grand Mother used to say “What a mercy it is that the Lord keeps, Some people poor!”
I have great reason to be thankfull that I always have been poor. Had I been rich I might have been a correspondent of Frederic the Great, of Voltaire, of Condorcet of Brisot of Gibbon, of Pye &c &c &c &c &c in France England Holland Spain and Italy. But what would have come of it but a confirmation of what I suspected fifty years ago that this terrestral globe is the bedlam of the Universe. At the same time I believe “there is a pleasure in being mad that none but madmen know” and that human life with all its sorrows is a happy state of existence
Sir Francis whom I really esteem has published a volume annually for almost 20 years, and has demonstrated mathematically that France was ruined & could carry on the War no longer. Though I loved Sir Francis I could not fully credit his demonstrations—
You are now in a new character. And responsible for what? Reconcile yourself to Mr Jays fate. Retire and study prophecies. First reconcile your Wife to it—
George and John are here well and clever, Your Sister Smith and your Sister Sally Adams are here, in a situation that I dare not describe. I must leave this to your Mother. Love to wife child Brother & Sister—
John Adams